 



         

Exhibit 10.07
(WEST LOGO) [c04633c04633001.gif]

     
To:
  Paul M. Mendlik
From:
  WSTC Comp. Committee
Date:
  March 13, 2006
 
   
Re:
  2006 Compensation Plan – Exhibit A

 
The compensation plan for 2006 while you are employed as Chief Financial Officer
for West Corporation is outlined below:

  1.   Your base salary will be $385,000.00. Should you elect to voluntarily
terminate your employment, you will be compensated for your services as an
employee through the date of your actual termination per your Employment
Agreement.

  2.   Effective January 1, 2006, you will be eligible to receive a performance
bonus based on consolidated adjusted net income growth for West Corporation in
2006. Net income for each quarter will be compared to the same quarter in the
previous year. Non cash expenses resulting from expensing options as a result of
any amendments to FASB 123R will be excluded from this calculation to determine
adjusted net income (“ANI”). Each $1M increase of ANI over 2005 ANI will result
in a $20,000 bonus. 75% of the quarterly bonus earned will be paid within thirty
(30) days from the end of the quarter. 100% of the total bonus earned will be
paid within thirty (30) days of the final determination of 2006 ANI.          
Should ANI exceed $169M for the year, you will eligible to receive $25,000 for
every $1M of ANI above that threshold.           Please note that if there is a
negative year-to date profit calculation at the end of any quarter, this will
result in a “loss carry forward” to be applied to the next quarterly or
year-to-date calculation.

  3.   All ANI objectives are based upon West Corporation operations and will
not include net income derived from mergers or acquisitions unless specifically
and individually approved by West Corporation’s Compensation Committee.

  4.   At the discretion of management, you may receive an additional bonus
based on the Company’s and your individual performance.

  5.   The benefit plans, as referenced in Section 7(i), shall include insurance
plans based upon eligibility pursuant to the plans. If the insurance plans do
not provide for continued participation, the continuation of benefits shall be
pursuant to COBRA. In the event Employee’s benefits continue pursuant to COBRA
and Employee accepts new employment during the consulting term, Employee may
continue benefits thereafter to the extent allowed under COBRA. In no event
shall benefits plans include the 401K Plan or the 1996 Stock Incentive Plan.

                  /s/ Paul M. Mendlik       Employee – Paul M. Mendlik         

 